Per Curiam.

On the basis of the record the jury was entitled to find that the defendant was negligent in backing his vehicle into a parking space and running his wheel over a bottle in the *191roadway, causing broken glass to fly in plaintiff’s direction and to strike her, with resultant injuries to her. Whether or not ¡defendant in the exercise of reasonable care should have seen the bottle or foreseen that in striking it glass might be thrown with violence against the plaintiff here was a question of fact for the jury in view of all of the circumstances. It was error therefore for the court below to say as a matter of law that on the evidence in this case danger was not foreseeable by a prudent person (Payne v. City of New York, 277 N. Y. 393).
The judgment and order should be reversed, with $30 costs, ¡motion denied and verdict for plaintiffs reinstated.
Hofstadteb, Steueb and Hecht, JJ., concur.
Judgment and order reversed, etc.